Name: Commission Regulation (EEC) No 3260/91 of 8 November 1991 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9. 11 . 91 Official Journal of the European Communities No L 308/15 COMMISSION REGULATION (EEC) No 3260/91 of 8 November 1991 on the supply of various lots of skimmed-milk powder as food aid 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain beneficiary organizations 4 845 tonnes of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . 0 OJ No L 136, 26. 5. 1987, p. 1 . C) OI No L 204. 25. 7. 1987. D. 1 . O OJ No L 81 , 28 . 3 . 1991 , p . 108. No L 308/ 16 Official Journal of the European Communities 9. 11 . 91 ANNEX I LOTS A, B, C, D and E 1 . Operation Nos ('): 764/91 to 794/91 and 1460/90 2. Programme : 1991 and 1990 3. Recipient : Euronaid, Postbus 77, NL-2340 Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or countries of of destination : see Annex 1 1 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2) (6) 0  Lot A : (2) (6) P) (12) : (see OJ No C 114, 29 . 4. 1991 , p. 3 under B.l ) 8 . Total quantity : 3 130 tonnes 9. Number of lots : five (see Annex II) 10. Packaging and marking : 25 kg (8)(9)(10) OJ No C 114, 29. 4. 1991 , p. 4 (under B.2.3 and B.3.) Markings in Spanish, French, Portuguese and English Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured, and the vitamins incorporated, after the award of the tender The skimmed-milk powder must be manufactured after the award of the tender 1 2. Stage of supply : free at port of shipment 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment : 15. 12. 1991  8 . 1 . 1992 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 25. 11 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 12. 1991 ; (b) period for making the goods available at the port of shipment : 1  25. 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 1 . 1992 (b) Period for making the goods available at the port of shipment : 15  28 . 2. 1992 (c) deadline for the supply :  22. Amount of tendering security : ECU per 20 tonne 23. Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, Rue de la Loi, 200 B- 1 049 Bruxelles ; (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer Q : Refund applicable 28 . 9. 1991 , fixed by Commission Regulation (EEC) No 2841 /91 (OJ No L 272, 28. 9. 1991 , p. 27.) 9 . 11 . 91 Official Journal of the European Communities No L 308/ 17 LOTS F and G 1 . Operation Nos (') : 795/91 to 797/91 2. Programme : 1991 3. Recipient : Euronaid, Postbus 77, NL-2340 Oegstgeest 4. Representative of the recipient : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : Lot F : Chile ; Lot G : Sudan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods : Lot F : e) C) O C2) ; Lot G : 0 e) O (") (see OJ No C 114, 29. 4. 1991 , p. 3, under B.l ) 8 . Total quantity : 1 515 tonnes 9. Number of lots : two (Lot F : 465 tonnes ; Lot G : 1 050 tonnes) 10. Packaging and marking (9) : 25 kg see OJ No C 114, 29. 4. 1991 , p. 4 (under B.2.3 and B.3.) Markings in Spanish and English Supplementary markings on the packaging : see Annex II .11 . Method of mobilization : Community market The skimmed-milk powder must be manufactured and the vitamins incorporated, after the award of the tender 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 12. 1991  8. 1 . 1992 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 25. 11 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 12. 1991 ; (b) period for making the goods available at the port of shipment : 1  25. 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 1 . 1992 ; (b) period for making the goods available at the port of shipment : 15  28 . 2. 1992 (c) deadline for the supply :  22. Amount of tendering security : ECU per 20 tonne 23 . Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, Rue de la Loi, 200, B-1049 Bruxelles (telex : 22037 AGREC B or 25670 AGREC B) 25 . Refund payable on application by the successful tenderer (^ : Refund applicable 28 . 9 . 1991 , fixed by Commission Regulation (EEC) No 2841 /91 (OJ No L 272, 28 . 9 . 1991 , p. 27) No L 308/18 Official Journal of the European Communities 9. 11 . 91 LOTS H 1 . Operation No ('): 1439/90 2. Programme : 1989 3. Recipient : Pakistan 4. Representative of the recipient (3) : Dr M.N.A. Ansari, Assistant Project Director, WFPK, Ministry of Health, Special Education and Social Welfare ; Block 47, Pakistan Secretariat, Karachi 5. Place or country of destination : Pakistan 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods : (2) (6) (see OJ No C 114, 29. 4. 1991 , p. 3 under B.l ) 8 . Total quantity : 200 tonnes 9. Number of lots : one 1 0. Packaging and marking (13) : 25 kg OJ No C 114, 29. 4. 1991 , p. 2 (under I.B.2., I.B.3 and IA..2.2.) Markings in English 1 1 . Method of mobilization : Community market The skimmed-milk powder must be manufactured, and the vitamins incorporated, after the award of the tender 1 2. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Ministry of Food and Agriculture Godown, Karachi port, Pakistan 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 16 - 31 . 12. 1991 18 . Deadline for the supply : 31 . 1 . 1992 19. Procedure for determining the costs of supply : Invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 12 noon on 25. 11 . 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 9. 12. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 - 20. 1 . 1992 (c) deadline for the supply : 5 . 3 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 6. 1 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20  31 . 1 . 1992 (c) deadline for the supply : 1 5. 3 . 1 992 22. Amount of tendering security : ECU per 20 tonne 23. Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, A l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, Rue de la Loi, 200 B-1049 Bruxelles ; (telex : 22037 AGREC B or 25670 AGREC B) 25. Refund payable on application by the successful tenderer (*) : Refund applicable 28 . 9 . 1991 , fixed by Commission Regulation (EEC) No 2841 /91 (OJ No L 272, 28. 9 . 1991 , p. 27.) 9. 11 . 91 Official Journal of the European Communities No L 308/19 Notes : (') The operation number is to be quoted in all correspondence. (2) The successful tenderer shall deliver to the beneficiary for each action number/shipping number a certifi ­ cate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. Radioactivity analysis must indicate the caesium- 134 and -137 levels . (3) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29. 4. 1991 , p. 33 . (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7 . 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin for each action number/shipping number. Q The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate for each action number/ shipping number. (*) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. 0 The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; SchÃ »tz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. ( ,0) The successful tenderer has to submit to the recipient's agent a complete packaging list of each container, specifying the number of bags belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (") Radiation certificate for Sudan should contain following information : (a) the amount of radiation of caesium-134 and - 137 ; (b) Iodine-131 . Radiation certificate must be legalized by the diplomatic representative of Chile at the country at origin or the product. ( 12) All the documents must be legalized by the diplomatic representative of Chile at the country at origin or the product. (13) The bags must be placed in 20-foot containers . The free holding period for containers must be at least 15 days. No L 308/20 Official Journal of the European Communities 9 . 11 . 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (ep tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Recipient BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland Pais destinatÃ ¡rio InscripciÃ ³n en ei embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 645 570 Caritas Germany Chile AcciÃ ³n n0 764/91 / Chile / Caritas Alemana / 910400 / Santiago vÃ ­a ValparaÃ ­so / Destinado a la distribuciÃ ³n gratuita 75 Caritas Germany Chile AcciÃ ³n n0 765/91 / Chile / Caritas Alemana / 910403 / Antofagasta / Destinado a la distribuciÃ ³n gratuita B 855 450 Caritas N PerÃ º AcciÃ ³n n0 766/91 / PerÃ º / Caritas N / 910347 / Ayacucho vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 30 CAM PerÃ º AcciÃ ³n n0 767/91 / PerÃ º / CAM / 912023 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 45 CAM PerÃ º AcciÃ ³n n ° 768/91 / PerÃ º / CAM / 912024 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 45 CAM PerÃ º AcciÃ ³n n0 769/91 / PerÃ º / CAM / 912025 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 60 Prosalus PerÃ º AcciÃ ³n n0 770/91 / PerÃ º / Prosalus / 915524 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 45 Prosalus PerÃ º AcciÃ ³n n0 771 /91 / PerÃ º / Prosalus / 915525 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 30 Prosalus PerÃ º AcciÃ ³n n0 772/91 / PerÃ º / Prosalus / 915523 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 30 Prosalus PerÃ º AcciÃ ³n n0 773/91 / PerÃ º / Prosalus / 915527 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 9. 11 . 91 Official Journal of the European Communities No L 308/21 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de parti) (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) DeelhÃ veelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Recipient BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 30 Prosalus PerÃ º AcciÃ ³n n0 774/91 / PerÃ º / Prosalus / 915528 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 30 Prosalus PerÃ º AcciÃ ³n n ° 775/91 / PerÃ º / Prosalus / 915529 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita 60 PDF PerÃ º AcciÃ ³n n0 776/91 / PerÃ º / PDF / 917108 / Lima vÃ ­a Callao / Destinado a la distribuciÃ ³n gratuita C 650 50 Caritas Belgica HaÃ ¯ti Action n0 777/91 / HaÃ ¯ti / Caritas B / 910237 / Port-au-Prince / Pour distribution gratuite 400 Caritas N HaÃ ¯ti Action n0 778/91 / HaÃ ¯ti / Caritas N / 910330 / Port-au-Prince / Pour distribution gratuite 200 Protos HaÃ ¯ti Action n0 779/91 / HaÃ ¯ti / Protos / 911504 / Port-au-Prince / Pour distribution gratuite D 485 60 Cinterad Burkina Faso Action No 780/91 / Burkina Faso / 913426 / Ouagadougou via Cotonou / Pour distribution gratuite 15 Prosalus Ghana Action No 781 /91 / Ghana / 915552 / Sefwi Asafo via Takoradi / For free distribution 35 Cinterad Mali Action n0 782/91 / Mali / Cinterad / 913440 / Bamako via Cotonou / Pour distribution gratuite 15 Caritas Italy SÃ ©nÃ ©gal Action n0 783/91 / SÃ ©nÃ ©gal / Caritas I / 910605 / Dakar / Pour distribution gratuite 75 SSI SÃ ©nÃ ©gal Action n0 784/91 / SÃ ©nÃ ©gal / SSI / 913017 / ThiÃ ¨s via Dakar / Pour distribution gratuite 30 Cinterad SÃ ©nÃ ©gal Action n0 785/91 / SÃ ©nÃ ©gal / Cinterad / 913460 / Dakar / Pour distribution gratuite 60 AATM Togo Action n ° 786/91 / Togo / AATM / 911711 / LomÃ © / Pour distribution gratuite No L 308/22 Official Journal of the European Communities 9. 11 . 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) , Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Recipient BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem 45 Oikos Angola AcÃ §Ã £o n? 787/91 / Angola / Oikos / 916701 / Malanje via Luanda / Destinado a distribuiÃ §Ã £o gratuita 15 Prosalus Liberia Action No 1460/90 / Liberia / Prosalus / 905541 / Monrovia / For free distribution 60 SSP Uganda Action No 788/91 / Uganda / SSP / 911302 / Kampala via Mombasa / For free distribution 45 ICR Uganda Action No 789/91 / Uganda / ICR / 914604 / Kampala via Mombasa / For free distribution 30 ICR Uganda Action No 790/91 / Uganda / ICR / 914605 / Namalu via Mombasa / For free distribution E 495 15 ACA India Action No 791 /91 / India / ACA / 911600 / Kanyakumari via Tuticorin / For free distribution 15 ACA India Action No 792/91 / India / ACA / 911602 / Madras / For free distribution 225 CAM India Action No 793/91 / India / CAM / 912033 / Bombay / For free distribution 240 SCF India Action No 794/91 / India / SCF / 912213 / Bombay / For free distribution F 465 405 Caritas Germany Chile AcciÃ ³n n0 795/91 / Chile / Caritas Alemana / 910401 / ConcepciÃ ³n vÃ ­a Talcahuano / Destinado a la distribuciÃ ³n gratuita 60 Caritas Germany Chile AcciÃ ³n n0 796/91 / Chile / Caritas Alemana / 910402 / Coquimbo / Destinado a la distribuciÃ ³n gratuita G 1 050 SCF Sudan Action No 797/91 / Sudan / SCF / 912212 / Port Sudan / For free distribution